Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 1 of 7




                                 Exhibit "4"
                            Distributions of William
                                    Nelson
Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 2 of 7



NO              IP     PORT                        Torrent Hash
   35   5.62.59.59       2487   6B15AE6D31D1C71821140DBE6D146F5B35B0123F
   36   5.62.59.59       1758   6B15AE6D31D1C71821140DBE6D146F5B35B0123F
   29   64.33.78.157    62882   AF452CBDEEBBD99B9727BC7A99A4FEFB0C71891A
   30   64.33.78.157    62882   AF452CBDEEBBD99B9727BC7A99A4FEFB0C71891A
   92   64.33.78.157    62882   BD72B190B0B32AA6056698E7F7DE1EFF29AA7154
  167   64.33.78.157    62882   3CDAEC5431F1FFE1DB28021264A1C1223176D811
  593   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  594   64.33.78.157    62882   D99EBAEB280D6EE6101C2DC31EDA68F8C54DB4F5
  595   64.33.78.157    62882   D99EBAEB280D6EE6101C2DC31EDA68F8C54DB4F5
  599   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  601   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  604   64.33.78.157    62882   8BD7409FB555F9FEDFCB7F447BCF1CB20555A591
  605   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  606   64.33.78.157    62882   8BD7409FB555F9FEDFCB7F447BCF1CB20555A591
  609   64.33.78.157    62882   D790BA00AD2AE172FC9FEF77DE751FB2D3BC3421
  612   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  617   64.33.78.157    62882   8BD7409FB555F9FEDFCB7F447BCF1CB20555A591
  619   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  624   64.33.78.157    62882   D99EBAEB280D6EE6101C2DC31EDA68F8C54DB4F5
  625   64.33.78.157    62882   8BD7409FB555F9FEDFCB7F447BCF1CB20555A591
  626   64.33.78.157    62882   D790BA00AD2AE172FC9FEF77DE751FB2D3BC3421
  628   64.33.78.157    62882   D99EBAEB280D6EE6101C2DC31EDA68F8C54DB4F5
  630   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  631   64.33.78.157    62882   8BD7409FB555F9FEDFCB7F447BCF1CB20555A591
  632   64.33.78.157    62882   D790BA00AD2AE172FC9FEF77DE751FB2D3BC3421
  633   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  637   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  638   64.33.78.157    62882   8BD7409FB555F9FEDFCB7F447BCF1CB20555A591
  639   64.33.78.157    62882   7E9D50ECFAAE1435B05BCB545F7592079FD39F1F
  645   64.33.78.157    62882   D790BA00AD2AE172FC9FEF77DE751FB2D3BC3421
  647   64.33.78.157    62882   D790BA00AD2AE172FC9FEF77DE751FB2D3BC3421
  723   64.33.78.157    62882   DDEFD59B8252A4062C84EE50628B9B884CA3CBE2
  836   64.33.78.157    62882   B1B9222F922BD0673920D5DD299ED04ED2A36FB0
  961   64.33.78.157    49711   1703D17EDE7F67F7E39A7587D8A5D2813E5B0722
  962   64.33.78.157    49711   1703D17EDE7F67F7E39A7587D8A5D2813E5B0722
  964   64.33.78.157    62882   80C23AFDAE6F87D8EFF168CEDE4446D7F2A02737
  965   64.33.78.157    62882   80C23AFDAE6F87D8EFF168CEDE4446D7F2A02737
  970   64.33.78.157    62882   80C23AFDAE6F87D8EFF168CEDE4446D7F2A02737
  971   64.33.78.157    62882   86F89341F0D1997AC775074B26CFA22B8C74E1B9
  982   64.33.78.157    63234   1703D17EDE7F67F7E39A7587D8A5D2813E5B0722
  989   64.33.78.157    55413   1703D17EDE7F67F7E39A7587D8A5D2813E5B0722
 1016   64.33.78.157    56078   65BAF783567A2706CDC3370BADC9DDB36436D241
 1021   64.33.78.157    62882   49F119A2421E290A8691B4B8EA83D025E74F8A59
 1029   64.33.78.157    62882   B7330F69794B69D7BD009FEFE4035F4D4F833B6C
 1030   64.33.78.157    62882   B7330F69794B69D7BD009FEFE4035F4D4F833B6C
 1040   64.33.78.157    62882   B7330F69794B69D7BD009FEFE4035F4D4F833B6C
Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 3 of 7



 1041   64.33.78.157     62882   B7330F69794B69D7BD009FEFE4035F4D4F833B6C
 1158   64.33.78.157     62882   49F119A2421E290A8691B4B8EA83D025E74F8A59
 1232   64.33.78.157     59453   29F75A0609A4CF3BD1B9C171AAC70ADF3868F38D
 1236   64.33.78.157     59453   29F75A0609A4CF3BD1B9C171AAC70ADF3868F38D
   20   89.187.177.135    1442   0DAE755156B5443042CCEF362948D363E0EABAC9
   41   89.187.177.135    1913   C7816328002A703EBE9926B73DDAA294C7FC34DD
   42   89.187.177.135    1870   C7816328002A703EBE9926B73DDAA294C7FC34DD
  331   89.187.177.135    1520   86F89341F0D1997AC775074B26CFA22B8C74E1B9
  387   89.187.177.135    6338   6F1CD8A4CB34A8F909D469CC8B4523DD49B687F1
  390   89.187.177.135    6210   A2FA194F084C755DBD4D8B69048DEAF3D4B2622D
  391   89.187.177.135    4830   A2FA194F084C755DBD4D8B69048DEAF3D4B2622D
  395   89.187.177.135   10826   6B15AE6D31D1C71821140DBE6D146F5B35B0123F
  399   89.187.177.135    6023   CE58C3D4917225559C5E3B2F1C208054D294A204
  400   89.187.177.135    6139   CE58C3D4917225559C5E3B2F1C208054D294A204
  437   89.187.177.135    6838   7857CD9BFD755381EA65EBD51B532CA38D13D670
  438   89.187.177.135    6908   7857CD9BFD755381EA65EBD51B532CA38D13D670
  439   89.187.177.135    6812   7857CD9BFD755381EA65EBD51B532CA38D13D670
  628   89.187.177.135    5025   632613270A1D1F66429CA070C9ED5CB980357471
  629   89.187.177.135    5127   632613270A1D1F66429CA070C9ED5CB980357471
  707   89.187.177.135    3993   B42890081DFE3EDB198A58A11E7296AA8C5E5FB1
  766   89.187.177.135    6242   F767308A8F049CC4FDA72FF94B351D2E70DAF730
  767   89.187.177.135    6391   F767308A8F049CC4FDA72FF94B351D2E70DAF730
  768   89.187.177.135    2905   51A15DE119BD5A35A655FFDCA8D18F584A1B9346
  769   89.187.177.135    6262   F767308A8F049CC4FDA72FF94B351D2E70DAF730
  770   89.187.177.135    6285   F767308A8F049CC4FDA72FF94B351D2E70DAF730
  797   89.187.177.135    7888   51A15DE119BD5A35A655FFDCA8D18F584A1B9346
  836   89.187.177.135    1244   AF452CBDEEBBD99B9727BC7A99A4FEFB0C71891A
  838   89.187.177.135    1370   AF452CBDEEBBD99B9727BC7A99A4FEFB0C71891A
  888   89.187.177.135    2721   10142A7133B784BF295AAFABDDAAC53F90EA8C88
    6   89.187.178.220    1918   57537D93A76F574369DC2E573E99C3840A9FD89D
   13   89.187.178.220    3332   8CB68EB69763D7711BBFAC3A7FB074A89649F21D
   14   89.187.178.220    3234   8CB68EB69763D7711BBFAC3A7FB074A89649F21D
   44   89.187.178.220    6927   40F1068CD858077B174B8D0EA4B28C9B83640E8A
   45   89.187.178.220    6804   40F1068CD858077B174B8D0EA4B28C9B83640E8A
  300   89.187.178.220    1200   1E68CB4F32C151F5B76FD3CDBBF1893EF4CF6ABD
  313   89.187.178.220    1387   1E68CB4F32C151F5B76FD3CDBBF1893EF4CF6ABD
  314   89.187.178.220    4319   ECFA0E9BC730231396CBEBA93D243E76B8DFB758
   66   89.187.178.158    1778   16CE26D6CDDCA3ED073D1EB410E5F32151E23137
   77   89.187.178.158    1658   16CE26D6CDDCA3ED073D1EB410E5F32151E23137
   78   89.187.178.158    1689   E1F8020C12028A1C9AC791E790FDC53F3F65A3E4
  159   89.187.178.158    5402   1B07CBAC8CDB508B08F483641B6D784A7756F8F4
  160   89.187.178.158    8393   2D47E0B3A5BE99C15589D9B444F2FFE718B62440
  254   89.187.178.158    4205   A4F80BCEC4680A91FC9214B198714DCB779B4A08
  255   89.187.178.158    4202   A4F80BCEC4680A91FC9214B198714DCB779B4A08
  256   89.187.178.158   10665   6B15AE6D31D1C71821140DBE6D146F5B35B0123F
  257   89.187.178.158   10774   6B15AE6D31D1C71821140DBE6D146F5B35B0123F
Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 4 of 7



NO                                                Torrent Name
   35   Angel Has Fallen (2019) [WEBRip] [720p] [YTS.LT]
   36   Angel Has Fallen (2019) [WEBRip] [720p] [YTS.LT]
   29   The Professor And The Madman (2019) [WEBRip] [1080p] [YTS.AM]
   30   The Professor And The Madman (2019) [WEBRip] [1080p] [YTS.AM]
   92   To The Bone (2017) [BluRay] [720p] [YTS.LT]
  167   Burn Your Maps (2016) [WEBRip] [720p] [YTS.LT]
  593   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  594   Extremely Wicked Shockingly Evil And Vile (2019) [BluRay] [720p] [YTS.LT]
  595   Extremely Wicked Shockingly Evil And Vile (2019) [BluRay] [720p] [YTS.LT]
  599   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  601   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  604   After (2019) [BluRay] [1080p] [YTS.LT]
  605   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  606   After (2019) [BluRay] [1080p] [YTS.LT]
  609   Acts Of Vengeance (2017) [WEBRip] [720p] [YTS.LT]
  612   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  617   After (2019) [BluRay] [1080p] [YTS.LT]
  619   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  624   Extremely Wicked Shockingly Evil And Vile (2019) [BluRay] [720p] [YTS.LT]
  625   After (2019) [BluRay] [1080p] [YTS.LT]
  626   Acts Of Vengeance (2017) [WEBRip] [720p] [YTS.LT]
  628   Extremely Wicked Shockingly Evil And Vile (2019) [BluRay] [720p] [YTS.LT]
  630   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  631   After (2019) [BluRay] [1080p] [YTS.LT]
  632   Acts Of Vengeance (2017) [WEBRip] [720p] [YTS.LT]
  633   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  637   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  638   After (2019) [BluRay] [1080p] [YTS.LT]
  639   Acts Of Vengeance (2017) [WEBRip] [1080p] [YTS.LT]
  645   Acts Of Vengeance (2017) [WEBRip] [720p] [YTS.LT]
  647   Acts Of Vengeance (2017) [WEBRip] [720p] [YTS.LT]
  723   Finding Steve McQueen (2019) [BluRay] [1080p] [YTS.LT]
  836   Blunt Force Trauma (2015) [BluRay] [1080p] [YTS.LT]
  961   Skin (2018) [BluRay] [720p] [YTS.LT]
  962   Skin (2018) [BluRay] [720p] [YTS.LT]
  964   Skin (2018) [BluRay] [1080p] [YTS.LT]
  965   Skin (2018) [BluRay] [1080p] [YTS.LT]
  970   Skin (2018) [BluRay] [1080p] [YTS.LT]
  971   Kill Chain (2019) [WEBRip] [720p] [YTS.LT]
  982   Skin (2018) [BluRay] [720p] [YTS.LT]
  989   Skin (2018) [BluRay] [720p] [YTS.LT]
 1016   Disturbing The Peace (2020) [1080p] [BluRay] [5.1] [YTS.MX]
 1021   Disturbing The Peace (2020) [720p] [BluRay] [YTS.MX]
 1029   Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]
 1030   Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]
 1040   Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]
Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 5 of 7



 1041   Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]
 1158   Disturbing The Peace (2020) [720p] [BluRay] [YTS.MX]
 1232   The Outpost (2020) [720p] [WEBRip] [YTS.MX]
 1236   The Outpost (2020) [720p] [WEBRip] [YTS.MX]
   20   Once Upon A Time In Venice (2017) [YTS.AG]
   41   After.2019.1080p.WEBRip.x264‐RARBG
   42   After.2019.1080p.WEBRip.x264‐RARBG
  331   Kill Chain (2019) [WEBRip] [720p] [YTS.LT]
  387   Angel Has Fallen (2019) [BluRay] [1080p] [YTS.LT]
  390   Rambo.Last.Blood.2019.720p.HC.HDRip.800MB.x264‐GalaxyRG[TGx]
  391   Rambo.Last.Blood.2019.720p.HC.HDRip.800MB.x264‐GalaxyRG[TGx]
  395   Angel Has Fallen (2019) [WEBRip] [720p] [YTS.LT]
  399   After (2019) [WEBRip] [1080p] [YTS.LT]
  400   After (2019) [WEBRip] [1080p] [YTS.LT]
  437   Rambo Last Blood (2019) [BluRay] [1080p] [YTS.LT]
  438   Rambo Last Blood (2019) [BluRay] [1080p] [YTS.LT]
  439   Rambo Last Blood (2019) [BluRay] [1080p] [YTS.LT]
  628   London Has Fallen (2016) [1080p] [YTS.AG]
  629   London Has Fallen (2016) [1080p] [YTS.AG]
  707   The Last Full Measure (2019) [WEBRip] [1080p] [YTS.LT]
  766   Mechanic Resurrection (2016) [1080p] [YTS.AG]
  767   Mechanic Resurrection (2016) [1080p] [YTS.AG]
  768   The Last Full Measure (2019) [WEBRip] [720p] [YTS.LT]
  769   Mechanic Resurrection (2016) [1080p] [YTS.AG]
  770   Mechanic Resurrection (2016) [1080p] [YTS.AG]
  797   The Last Full Measure (2019) [WEBRip] [720p] [YTS.LT]
  836   The Professor And The Madman (2019) [WEBRip] [1080p] [YTS.AM]
  838   The Professor And The Madman (2019) [WEBRip] [1080p] [YTS.AM]
  888   Extremely Wicked Shockingly Evil And Vile (2019) [BluRay] [720p] [YTS.LT]
    6   Hunter Killer (2018) [WEBRip] [1080p] [YTS.AM]
   13   All Eyez On Me (2017) [YTS.AG]
   14   All Eyez On Me (2017) [YTS.AG]
   44   After (2019) [BluRay] [720p] [YTS.LT]
   45   After (2019) [BluRay] [720p] [YTS.LT]
  300   [ OxTorrent.com ] Angel.Has.Fallen.2019.MULTi.1080p.BluRay.x264.AC3‐EXTREME.mkv
  313   [ OxTorrent.com ] Angel.Has.Fallen.2019.MULTi.1080p.BluRay.x264.AC3‐EXTREME.mkv
  314   Rambo.Last.Blood.2019.1080p.KORSUB.HDRip.x264.AAC2.0‐STUTTERSHIT
   66   Hellboy (2019) [BluRay] [1080p] [YTS.LT]
   77   Hellboy (2019) [BluRay] [1080p] [YTS.LT]
   78   Hellboy (2019) [WEBRip] [1080p] [YTS.LT]
  159   Angel Has Fallen (2019) [WEBRip] [1080p] [YTS.LT]
  160   Extremely Wicked Shockingly Evil And Vile (2019) [WEBRip] [1080p] [YTS.AM]
  254   Rambo.Last.Blood.2019.1080p.BluRay.H264.AAC‐RARBG
  255   Rambo.Last.Blood.2019.1080p.BluRay.H264.AAC‐RARBG
  256   Angel Has Fallen (2019) [WEBRip] [720p] [YTS.LT]
  257   Angel Has Fallen (2019) [WEBRip] [720p] [YTS.LT]
Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 6 of 7



NO            Date
   35    11/27/2019 6:16:18
   36    11/30/2019 8:59:43
   29    4/16/2019 13:47:05
   30    4/16/2019 15:07:24
   92    6/24/2019 21:04:04
  167     6/25/2019 7:23:17
  593      7/8/2019 2:59:10
  594      7/8/2019 3:00:21
  595      7/8/2019 3:19:47
  599      7/8/2019 4:36:19
  601      7/8/2019 5:19:32
  604      7/8/2019 8:09:13
  605      7/8/2019 7:19:59
  606      7/8/2019 8:18:25
  609      7/8/2019 8:35:57
  612      7/8/2019 7:47:34
  617     7/8/2019 10:04:16
  619      7/8/2019 9:21:56
  624      7/8/2019 9:28:09
  625     7/8/2019 10:38:24
  626     7/8/2019 11:58:16
  628     7/8/2019 10:09:30
  630     7/8/2019 11:28:05
  631     7/8/2019 12:29:23
  632     7/8/2019 10:54:44
  633     7/8/2019 11:57:46
  637     7/8/2019 12:34:03
  638     7/8/2019 12:34:03
  639     7/8/2019 12:22:10
  645     7/8/2019 12:54:58
  647     7/8/2019 13:05:32
  723      8/5/2019 4:25:14
  836      9/2/2019 2:11:01
  961   10/20/2019 13:50:07
  962   10/20/2019 13:46:41
  964    10/22/2019 3:23:30
  965    10/22/2019 3:24:59
  970    10/22/2019 9:07:56
  971    10/22/2019 9:11:48
  982     11/1/2019 5:02:35
  989    11/1/2019 14:30:08
 1016    2/23/2020 21:42:46
 1021     3/28/2020 3:35:31
 1029     3/28/2020 4:00:29
 1030     3/28/2020 4:01:30
 1040     3/28/2020 5:28:29
Case 1:20-cv-02842-MSK Document 1-4 Filed 09/18/20 USDC Colorado Page 7 of 7



 1041     3/28/2020 5:33:03
 1158     3/29/2020 8:11:27
 1232    7/15/2020 22:43:01
 1236     7/16/2020 0:38:09
   20     3/30/2019 4:11:28
   41     7/5/2019 23:25:17
   42     7/5/2019 23:19:06
  331   11/15/2019 21:29:47
  387   11/20/2019 22:34:42
  390   11/22/2019 17:27:32
  391    11/23/2019 1:28:22
  395    11/24/2019 2:11:02
  399    11/25/2019 4:59:10
  400    11/25/2019 4:59:19
  437    12/5/2019 16:23:51
  438    12/5/2019 16:30:27
  439    12/5/2019 16:42:08
  628     1/21/2020 2:45:12
  629     1/21/2020 2:45:18
  707     2/20/2020 0:36:10
  766     3/5/2020 12:46:24
  767     3/5/2020 14:01:13
  768     3/5/2020 14:19:21
  769     3/5/2020 15:07:30
  770     3/5/2020 16:20:23
  797    3/28/2020 15:23:36
  836     4/20/2020 8:11:39
  838     4/20/2020 8:12:24
  888    4/30/2020 21:12:47
    6         6/9/2019 0:03
   13      8/8/2019 0:26:13
   14      8/8/2019 0:26:13
   44   10/23/2019 23:42:13
   45   10/23/2019 23:57:16
  300    12/18/2019 1:29:02
  313    12/18/2019 7:38:04
  314    12/30/2019 9:21:14
   66      9/7/2019 9:01:58
   77     9/8/2019 12:52:36
   78     9/8/2019 13:08:18
  159   11/16/2019 16:12:02
  160   11/16/2019 19:55:56
  254    12/8/2019 22:05:05
  255    12/8/2019 22:06:07
  256     12/9/2019 6:51:39
  257     12/9/2019 6:51:39
